Title: To John Adams from Louisa Catherine Johnson Adams, 2 March 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					2—7 March 1820
				
				2nd. March—Company at dinner consisting of Chief Justice Marshall Justice Washington Justice Todd Justice Story Justice Livingston Mr Story Mr: Ingersoll Mr: Hopkinson Mr: I Ogden Col Taylor General Brown, Col Morrison Gen. Winder & Mr: W Jones—The dinner was pleasant and the Bottle did not circulate too freely—The House was in Session when the Gentlemen arrived—Nothing heard of but Mr: Randolph—The company left us early—3 The famous question was decided this morning—while we were looking at Sully’s picture Mr: Nelson of Massachusetts came in and told us that the business was over—They having passed the Bill with a compromise—Mr: Randolph  moved to reconsider—The Speaker called him to order stating that they had not acted upon the order of the day which Mr: R. was obliged to submit to The Speaker took advantage of the circumstance to send the bills to the Senate and when the time came for Mr: R. to make his motion the business was completed and every thing terminated The honesty of our Congress has been displayed in such exalted colours this Winter that the next generation will certainly have cause to be proud of their fathers—Indeed it is a pity that we have not a Homer to chant in the most elevated strains the glory of such patriots—At least we shall be allowed to have attained to a high pitch of excellence when such knavish trickery can be practised in the face of an enlightened Nation and delight in the glory of tricks atchieved which would do honour to a gamester or a blackleg—These are    the rulers I am bound to admire—If this is the case, if this is the vaunted superiority of our Government & the purity of our elective Institutions I do not think we have much to be proud of & morality and religion are of little use if they cannot teach us to discern the difference between Right and wrong—If such is public virtue may my Sons have nothing to do with it—May they be far above polluting their names and fair fame in such a school and I had rather see them live in the most secluded state than thus sell their honour to favour the views of any man or any party tho’ that man were my husband—A place obtained in such a way would be an incessant scourge and I should be ashamed to fill it lest I read the contempt of the good in every speaking age—It is all barter and he who can afford to bid the highest is the instance of success—Enough however on this subject excepting that I understand the Clerk of the House was publickly reprimanded for doing the dirty work of his Master—I think very little of the picture there is nothing striking certainly nothing very novel in the design & some confusion in the colouring—Altogether it does not please me—I passed the evening quietly at home and Mr: Connell from Philadelphia spent it with us4 Remained at home until dinner time reading Ivanhoe the last new Novel of Scott in which I was so deeply immersed that I had scarcely time to dress for dinner at Mr: De Neuvilles at which however we arrived in good Season. We found a large company assembled and the dinner was served almost immediately—The party was pleasant but somehow or other I was not in very good spirits and it appeared to me that there was an odd sort of crowing tone among some of the Members of Congress which seemed to aim at my husband and some queer questions were asked me concerning his opinion on the Missouri business which I could not understand, all this might be however fancy, as I am ridiclously  sensative—I have never pretended to understand the question in all its bearings as a political one: in a moral & religious point of view and even as a gross political inconsistency with all our boasted  Institutions, liberty, and so forth, it is so palpable a stain that the veryest dunce can see it & understand it without the foreign aid of education or art—Returned home very weary tired of myself & all the World—I see too much and was certainly never intended by Nature to enjoy the Matchiavelism which is performing around me5 The day very damp and disagreeable staid at home The Romance of Ivanhoe is as well written as most of the things which have appeared by that Author & his characters are even more highly drawn—The period in which the scene is drawn admits of the highest colouring and the Author has according to custom painted with all the glowing tints for which his pencil is famed—His characters are as usual deeply contrasted and the dark shades admirably thrown in so as to heighten the general effect—I do not like to measure this Authors works one with another and they are so superior to every other work of the kind that with them no comparison can be made—The age was so full of darkness licence & superstition that he  had ample scope for horrors and he has used them almost with as much licence as the leading character of his work but one such pattern of excellence fortitude and real piety as the beautiful Jewess Rebecca is worth the whole book—Mr: Hopkinson spent the evening with us in social chat until near ten oclock. We had a surfeit of politicks—which as usual did not tend to heighten my sentiment of admiration for those who at present play the leading game here—6 Remained at home all day Johnson Hellen called to see me and sat with me two hours In the evening Mr: & Mrs: Smith came over to take Tea with me and we played a social game of whist Charles making up our fourth—Much talk but no news—7 Received my company as usual—The party was crowded altho’ the weather was very stormy & the party was pleasant & sociable it consisted almost entirely of Strangers—who appear to flock here in such abundance this Year that there is a perpetual & constant succession of them—Mrs: Hays Carriage detained here as usual & she was as obligingly tiresome as she can make herself when she chuses it—This Woman is made up of so many great & little qualities, is so full of agreeables & disagreeables, so accomplished & so ill bred, has so much sense & so little judgement she is so proud, & so mean I scarcely ever met such a compound—I have certainly not written this in haste as I have taken two years to decide upon her merit & even now I do not like to declare which side preponderates perhaps were I allowed time to see her less brilliantly  establised my judgment would be more lenient than it is inclined to be under the present circumstances—But of one striking trait I can pronounce and that is her love of scandal no reputation is safe in her hands and I never since the first moment of any acquaintance with I have never heard her speak well of any human being—We had about a dozen Members of Congress—
				
					
				
				
			